
	
		I
		111th CONGRESS
		1st Session
		H. R. 1307
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize improvements to flood damage reduction
		  facilities adjacent to the American and Sacramento Rivers near Sacramento,
		  California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natomas Basin Flood Protection
			 Improvements Act of 2009.
		2.Project Modification,
			 American and Sacramento Rivers, CaliforniaThe project for flood damage reduction,
			 American and Sacramento Rivers, California, authorized by section 101(a)(1) of
			 the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat.
			 3662), and modified by section 366 of the Water Resources Development Act of
			 1999 (Public Law 106–53; 113 Stat. 319), is further modified to authorize work
			 to be carried out by Federal or non-Federal interests to construct improvements
			 to flood damage reduction facilities adjacent to the American and Sacramento
			 Rivers in the vicinity of Sacramento, California, substantially in accordance
			 with the report entitled “Plan Formulation Report, Natomas Levee Improvement
			 Program, Early Implementation Project, February, 2009”, prepared by the
			 Sacramento Area Flood Control Agency in coordination with the State of
			 California, at an estimated total cost of $618,000,000, with an estimated
			 Federal cost of $463,500,000 and an estimated non-Federal cost of
			 $154,500,000.
		3.Credit or
			 reimbursement for non-Federal work
			(a)In
			 generalThe non-Federal
			 interests shall receive credit toward the non-Federal share of project costs
			 for expenses incurred, or in-kind contributions provided, by the non-Federal
			 interest in planning, engineering, design, construction, and acquisition of
			 lands, easements, rights-of-way, relocations, and dredged material disposal
			 areas for any of the work authorized by section 2 determined by the Secretary
			 of the Army to be compatible with Corps of Engineers design and construction
			 practices.
			(b)Amount in excess
			 of non-Federal shareFor
			 expenses and in-kind contributions that the non-Federal interests incur for
			 planning, engineering, design, construction, and acquisition of lands,
			 easements, rights-of-way, relocations, and dredged material disposal areas for
			 work authorized by section 2 which exceed the non-Federal share of such work,
			 the non-Federal interests shall receive—
				(1)credit toward the non-Federal share of
			 other projects, or separable elements of other projects, for which the
			 non-Federal interests contribute funds, with the Secretary of the Army
			 allocating credit to projects or separable project elements as requested by the
			 non-Federal interests; or
				(2)reimbursement to the non-Federal interests,
			 subject to the appropriation of funds.
				(c)Limitations
				(1)Cost and
			 auditAmounts credited or reimbursed under this Act may not
			 exceed the actual cost of such work accomplished by the non-Federal interests
			 prior to or subsequent to completion of the report referred to in section 2 and
			 shall be subject to audit by the Secretary of the Army.
				(2)ExceptionAmounts credited or reimbursed under this
			 Act shall not be subject to the limitations set forth in section 102 of Public
			 Law 109–103 (119 Stat. 2253).
				4.Cost
			 SharingThe non-Federal share
			 of the cost of work carried out pursuant to section 2 shall be the same as the
			 non-Federal share of the cost of the project referred to in section 2.
		
